
	

113 HR 4411 : Hezbollah International Financing Prevention Act of 2014
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4411
		IN THE SENATE OF THE UNITED STATES
		July 23, 2014Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To prevent Hezbollah and associated entities from gaining access to international financial and
			 other institutions, and for other purposes.
	
	
		1.Short title and table of contents
			(a)Short titleThis Act may be cited as the Hezbollah International Financing Prevention Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Statement of policy.
					Title I—Prevention of access by Hezbollah to international financial and other institutions
					Sec. 101. Briefing on imposition of sanctions on certain satellite providers that carry al-Manar
			 TV.
					Sec. 102. Sanctions with respect to financial institutions that engage in certain transactions.
					Title II—Reports on designation of Hezbollah as a significant foreign narcotics trafficker and a
			 significant transnational criminal organization
					Sec. 201. Report on designation of Hezbollah as a significant foreign narcotics trafficker.
					Sec. 202. Report on designation of Hezbollah as a significant transnational criminal organization.
					Sec. 203. Report on Hezbollah’s involvement in the trade of conflict diamonds.
					Sec. 204. Rewards for justice and Hezbollah’s fundraising, financing, and money laundering
			 activities.
					Sec. 205. Report on activities of foreign governments to disrupt global logistics networks and
			 fundraising, financing, and money laundering activities of Hezbollah.
					Sec. 206. Appropriate congressional committees defined.
					Title III—Miscellaneous provisions
					Sec. 301. Rule of construction.
					Sec. 302. Regulatory authority.
					Sec. 303. Offset.
					Sec. 304. Termination.
				
			2.Statement of policyIt shall be the policy of the United States to—
			(1)prevent Hezbollah’s global logistics and financial network from operating in order to curtail
			 funding of its domestic and international activities; and
			(2)utilize all available diplomatic, legislative, and executive avenues to combat the global criminal
			 activities of Hezbollah as a means to block that organization’s ability to
			 fund its global terrorist activities.
			IPrevention of access by Hezbollah to international financial and other institutions
			101.Briefing on imposition of sanctions on certain satellite providers that carry al-Manar TV
				Not later than 30 days after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of State shall provide to the Committee on Foreign Affairs of
			 the House of Representatives and the Committee on Foreign Relations of the
			 Senate a briefing on the following:
				(1)The activities of all satellite, broadcast, Internet, or other providers that knowingly provide
			 material support to al-Manar TV, and any affiliates or successors thereof.
				(2)With respect to all providers described in paragraph (1)—
					(A)an identification of those providers that have been sanctioned pursuant to Executive Order No.
			 13224 (September 23, 2001); and
					(B)an identification of those providers that have not been sanctioned pursuant to Executive Order No.
			 13224 and, with respect to each such provider, the reason why sanctions
			 have not been imposed.
					102.Sanctions with respect to financial institutions that engage in certain transactions
				(a)Prohibitions and conditions with respect to certain accounts held by foreign financial institutions
					(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of the Treasury,
			 with the concurrence of the Secretary of State and in consultation with
			 the heads of other applicable departments and agencies, shall prohibit, or
			 impose strict conditions on, the opening or maintaining in the United
			 States of a correspondent account or a payable-through account by a
			 foreign financial institution that the Secretary determines, on or after
			 the date of the enactment of this Act, engages in an activity described in
			 paragraph (2).
					(2)Activities describedA foreign financial institution engages in an activity described in this paragraph if the foreign
			 financial institution—
						(A)knowingly facilitates a significant transaction or transactions for Hezbollah;
						(B)knowingly facilitates a significant transaction or transactions of a person designated for acting
			 on behalf of or at the direction of, or owned or controlled by, Hezbollah;
						(C)knowingly engages in money laundering to carry out an activity described in subparagraph (A) or
			 (B);
						(D)knowingly facilitates a significant transaction or transactions or provides significant financial
			 services to carry out an activity described in subparagraph (A), (B), or
			 (C), including—
							(i)facilitating a significant transaction or transactions; or
							(ii)providing significant financial services that involve a transaction of covered goods; or
							(E)
							(i)knowingly facilitates, or participates or assists in, an activity described in subparagraph (A),
			 (B), (C), or (D), including by acting on behalf of, at the direction of,
			 or as an intermediary for, or otherwise assisting, another person with
			 respect to the activity described in any such subparagraph;
							(ii)knowingly attempts or conspires to facilitate or participate in an activity described in
			 subparagraph (A), (B), (C), or (D); or
							(iii)is owned or controlled by a foreign financial institution that the Secretary finds knowingly
			 engages in an activity described in subparagraph (A), (B), (C), or (D).
							(3)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency
			 Economic Powers Act (50 U.S.C. 1705) shall apply to a person that
			 violates, attempts to violate, conspires to violate, or causes a violation
			 of regulations prescribed under paragraph (1) of this subsection to the
			 same extent that such penalties apply to a person that commits an unlawful
			 act described in section 206(a) of that Act.
					(4)RegulationsThe Secretary of the Treasury shall prescribe and implement regulations to carry out this
			 subsection.
					(b)Waiver
					(1)In generalThe Secretary of the Treasury, with the concurrence of the Secretary of State and in consultation
			 with the heads of other applicable departments and agencies, may waive, on
			 a case-by-case basis, the application of a prohibition or condition
			 imposed with respect to a foreign financial institution pursuant to
			 subsection (a) for a period of not more than 180 days, and may renew that
			 waiver for additional periods of not more than 180 days, on and after the
			 date that the Secretary of the Treasury, with the concurrence of the
			 Secretary of State—
						(A)determines that such a waiver is in the national security interests of the United States; and
						(B)submits to the appropriate congressional committees a report describing the reasons for the
			 determination.
						(2)FormThe report required by subparagraph (1) shall be submitted in unclassified form, but may contain a
			 classified annex.
					(c)Provisions relating to foreign financial institutions
					(1)ReportNot later than 45 days after the date of the enactment of this Act, and every 180 days thereafter,
			 the Secretary of the Treasury shall submit to the appropriate
			 congressional committees a report that—
						(A)identifies each foreign central bank that the Secretary determines engages in one or more
			 activities described in subsection (a)(2)(D); and
						(B)provides a detailed description of each such activity.
						(2)Special rule to allow for termination of sanctionable activityThe Secretary of the Treasury shall not be required to apply sanctions to a foreign financial
			 institution described in subsection (a) if the Secretary of the Treasury,
			 with the concurrence of the Secretary of State and in consultation with
			 the heads of other applicable departments and agencies, certifies in
			 writing to the appropriate congressional committees that—
						(A)the foreign financial institution—
							(i)is no longer engaging in the activity described in subsection (a)(2); or
							(ii)has taken and is continuing to take significant verifiable steps toward terminating the activity
			 described in subsection (a)(2); and
							(B)the Secretary has received reliable assurances from the government with primary jurisdiction over
			 the foreign financial institution that the foreign financial institution
			 will not engage in any activity described in subsection (a)(2) in the
			 future.
						(d)Definitions
					(1)In generalIn this section:
						(A)Account; correspondent account; payable-through accountThe terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.
						(B)Appropriate congressional committeesThe term appropriate congressional committees means—
							(i)the Committee on Foreign Affairs and the Committee on Financial Services of the House of
			 Representatives; and
							(ii)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate.
							(C)Covered goodsThe term covered goods has the meaning given the term in section 1027.100 of title 31, Code of Federal Regulations.
						(D)Financial institutionThe term financial institution means a financial institution specified in subparagraph (A), (B), (C), (D), (E), (F), (G), (H),
			 (I), (J), (K), (M), (N), (P), (R), (T), (Y), or (Z) of section 5312(a)(2)
			 of title 31, United States Code.
						(E)Foreign financial institution; domestic financial institution
							(i)Foreign financial institutionThe term foreign financial institution has the meaning of such term in section 1010.605 of title 31, Code of Federal Regulations, and
			 includes a foreign central bank.
							(ii)Domestic financial institutionThe term domestic financial institution has the meaning of such term as determined by the Secretary of the Treasury.
							(F)HezbollahThe term Hezbollah means—
							(i)any person—
								(I)the property of or interests in property of which are blocked pursuant to the International
			 Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); and
								(II)who is identified on the list of specially designated nationals and blocked persons maintained by
			 the Office of Foreign Asset Control of the Department of the Treasury as
			 an agent, instrumentality, or affiliate of Hezbollah; and
								(ii)the entity designated by the Secretary of State as a foreign terrorist organization pursuant to
			 section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
							(G)Money launderingThe term money laundering means any of the activities described in paragraph (1), (2), or (3) of section 1956(a) of title
			 18, United States Code, with respect to which penalties may be imposed
			 pursuant to such section.
						(2)Other definitionsThe Secretary of the Treasury may further define the terms used in this section in the regulations
			 prescribed under this section.
					IIReports on designation of Hezbollah as a significant foreign narcotics trafficker and a significant
			 transnational criminal organization
			201.Report on designation of Hezbollah as a significant foreign narcotics trafficker
				(a)FindingsCongress makes the following findings:
					(1)In 2008, after the two year Operation Titan run by the U.S. Drug Enforcement Administration and
			 Colombian authorities dismantled an international narcotics ring that
			 smuggled cocaine into the United States, Europe, and the Middle East, and
			 was run by Chekry Harb, also known as Taliban. According to lead prosecutor for the special prosecutor’s office in Bogota, Gladys Sanchez, The profits from the sales of drugs went to finance Hezbollah..
					(2)In 2011, the Department of the Treasury blacklisted the Lebanese Canadian Bank as a primary money
			 laundering concern, alleging that it is part of a drug trafficking network
			 that profited Hezbollah by moving approximately $200,000,000 per month.
					(3)In April 2013, when the Department of the Treasury blacklisted two Lebanese exchange houses, Kassem
			 Rmeiti & Co. and Halawi Exchange Co., for laundering drug profits for Hezbollah, it stated that Hezbollah
			 was operating like an international drug cartel, adding that the Halawi Exchange, through its network of established international exchange houses, initiated wire
			 transfers from its bank accounts to the United States without using the
			 Lebanese banking system in order to avoid scrutiny associated with
			 Treasury’s designations of Hassan Ayash Exchange, Elissa Exchange, and its
			 Lebanese Canadian Bank Section 311 Action * * * . Money was then wire
			 transferred via Halawi’s banking relationships indirectly to the United
			 States through countries that included China, Singapore, and the UAE,
			 which were perceived to receive less scrutiny by the U.S. Government..
					(4)The Department of Justice reported that 29 of the 63 organizations on its FY 2010 Consolidated
			 Priority Organization Targets list, which includes the most significant
			 international drug trafficking organizations (DTOs) threatening the United
			 States, were associated with terrorist groups, and noted with concern
			 Hezbollah’s international drug and criminal activities.
					(b)Sense of congressIt is the sense of Congress that—
					(1)Hezbollah meets the criteria for designation as a significant foreign narcotics trafficker as set
			 forth in the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1901 et
			 seq.); and
					(2)the President should so designate Hezbollah as a significant foreign narcotics trafficker.
					(c)Report
					(1)Report requiredNot later than 120 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees—
						(A)a detailed report on whether the Hezbollah meets the criteria for designation under the Foreign
			 Narcotics Kingpin Designation Act (21 U.S.C. 1901 et seq.) as a
			 significant foreign narcotics trafficker; and
						(B)if the President determines that Hezbollah does not meet the criteria for designation under the
			 Foreign Narcotics Kingpin Designation Act as a significant foreign
			 narcotics trafficker, a detailed justification as to which criteria have
			 not been met.
						(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a
			 classified annex.
					202.Report on designation of Hezbollah as a significant transnational criminal organization
				(a)FindingsCongress makes the following findings:
					(1)Hezbollah is engaged array of illicit activities, from counterfeiting currencies, passport
			 documents, to stolen automobile rings and other illicit activities.
					(2)In 2002, authorities in Charlotte, North Carolina arrested members of a cell run by Mohammed and
			 Chawki Hamoud and convicted them on various charges, including funding the
			 activities of Hezbollah from proceeds of interstate cigarette smuggling
			 and money laundering.
					(3)In 2006 the Department of the Treasury designated operations of Assad Barakat, treasurer for
			 Hezbollah, as providing material support for a foreign terrorist
			 organization and noted that Barakat had engaged in mafia-style shakedowns
			 and threatened TBA (triborder area) shopkeepers who are sympathetic to Hezbollah’s cause with having
			 family members in Lebanon placed on a Hezbollah blacklist if they did not pay their quota to Hezbollah and also was involved in a counterfeiting ring that distributes fake U.S. dollars and generates cash to fund
			 Hezbollah operations.
					(4)In 2009, Paraguayan authorities arrested Moussa Hamdan and three other individuals for selling
			 fraudulent passports and trafficking in counterfeit money and sporting
			 goods, illegally obtained consumer electronics and automobiles and then
			 using the proceeds to buy arms for Hezbollah.
					(5)In October 2011, a group of businessmen pled guilty to attempting to ship electronics to a shopping
			 center in South America that the Department of the Treasury had designated
			 as a Hezbollah front.
					(6)A June 2014 threat assessment report by Canada’s Integrated Terrorism Assessment Centre indicated that Hezbollah members in
			 Canada are involved in organized crime.
					(b)Sense of congressIt is the sense of Congress that—
					(1)Hezbollah meets the criteria for designation as a significant transnational criminal organization
			 under Executive Order No. 13581 (76 Fed. Reg. 44757); and
					(2)the President should so designate Hezbollah as a significant transnational criminal organization.
					(c)Report
					(1)Report requiredNot later than 120 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate committees of Congress—
						(A)a detailed report on whether the Hezbollah meets the criteria for designation as a significant
			 transnational criminal organization under Executive Order No. 13581 (76
			 Fed. Reg. 44757); and
						(B)if the President determines that Hezbollah does not meet the criteria for designation as a
			 significant transnational criminal organization under Executive Order No.
			 13581, a detailed justification as to which criteria have not been met.
						(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a
			 classified annex.
					203.Report on Hezbollah’s involvement in the trade of conflict diamonds
				(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to appropriate congressional committees a report detailing
			 Hezbollah’s involvement in the trade in rough diamonds outside of the
			 Kimberley Process Certification Scheme.
				(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a
			 classified annex.
				(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
					(1)the Committee on Foreign Affairs, the Committee on Ways and Means, and the Committee on Financial
			 Services of the House of Representatives; and
					(2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate.
					204.Rewards for justice and Hezbollah’s fundraising, financing, and money laundering activities
				(a)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the appropriate congressional committees a report that details
			 actions taken by the Department of State through the Department of State
			 rewards program (22 U.S.C. 2708) to obtain information on fundraising,
			 financing, and money laundering activities of Hezbollah and its agents and
			 affiliates.
				(b)BriefingNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of State shall provide a briefing to the appropriate
			 congressional committees on the status of the actions described in
			 subsection (a).
				(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
					(1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of
			 Representatives; and
					(2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate.
					205.Report on activities of foreign governments to disrupt global logistics networks and fundraising,
			 financing, and money laundering activities of Hezbollah
				(a)Report
					(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a report that includes—
						(A)a list of countries that support Hezbollah, or in which Hezbollah maintains important portions of
			 its global logistics networks;
						(B)with respect to each country on the list required by subparagraph (A)—
							(i)an assessment of whether the government of the country is taking adequate measures to disrupt the
			 global logistics networks of Hezbollah within the territory of the
			 country; and
							(ii)in the case of a country the government of which is not taking adequate measures to disrupt those
			 networks—
								(I)an assessment of the reasons that government is not taking adequate measures to disrupt those
			 networks; and
								(II)a description of measures being taken by the United States Government to encourage that government
			 to improve measures to disrupt those networks;
								(C)a list of countries in which Hezbollah, or any of its agents or affiliates, conducts significant
			 fundraising, financing, or money laundering activities;
						(D)with respect to each country on the list required by subparagraph (C)—
							(i)an assessment of whether the government of the country is taking adequate measures to disrupt the
			 fundraising, financing, or money laundering activities of Hezbollah and
			 its agents and affiliates within the territory of the country; and
							(ii)in the case of a country the government of which is not taking adequate measures to disrupt those
			 activities—
								(I)an assessment of the reasons that government is not taking adequate measures to disrupt those
			 activities; and
								(II)a description of measures being taken by the United States Government to encourage the government
			 of that country to improve measures to disrupt those activities; and
								(E)a list of methods that Hezbollah, or any of its agents or affiliates, utilizes to raise or transfer
			 funds, including trade-based money laundering, the use of foreign exchange
			 houses, and free-trade zones.
						(2)FormThe report required by paragraph (1) shall be submitted in unclassified form to the greatest extent
			 possible, and may contain a classified annex.
					(3)Global logistics networks of HezbollahIn this subsection, the term global logistics networks of Hezbollah , global logistics networks, or networks means financial, material, or technological support for, or financial or other services in support
			 of, Hezbollah.
					(b)Briefing on Hezbollah’s assets and activities related to fundraising, financing, and money
			 laundering worldwideNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter,
			 the Secretary of State, the Secretary of the Treasury, and the heads of
			 other applicable Federal departments and agencies (or their designees)
			 shall provide to the appropriate congressional committees a briefing on
			 the disposition of Hezbollah’s assets and activities related to
			 fundraising, financing, and money laundering worldwide.
				(c)Appropriate Congressional Committees DefinedIn this section, the term appropriate congressional committees means—
					(1)the Committee on Foreign Affairs, the Committee on Financial Services, and the Permanent Select
			 Committee on Intelligence of the House of Representatives; and
					(2)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the
			 Select Committee on Intelligence of the Senate.
					206.Appropriate congressional committees definedExcept as otherwise provided, in this title, the term appropriate congressional committees means—
				(1)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on the
			 Judiciary of the House of Representatives; and
				(2)the Committee on Foreign Relations, the Committee on Finance, and the Committee on the Judiciary of
			 the Senate.
				IIIMiscellaneous provisions
			301.Rule of constructionNothing in this Act or any amendment made by this Act shall apply to the authorized intelligence
			 activities of the United States.
			302.Regulatory authority
				(a)In generalThe President shall, not later than 90 days after the date of the enactment of this Act, promulgate
			 regulations as necessary for the implementation of this Act and the
			 amendments made by this Act.
				(b)Notification to congressNot less than 10 days prior to the promulgation of regulations under subsection (a), the President
			 shall notify the appropriate congressional committees (as defined in
			 section 204) of the proposed regulations and the provisions of this Act
			 and the amendments made by this Act that the regulations are implementing.
				303.OffsetSection 102(a) of the Enhanced Partnership with Pakistan Act of 2009 (22 U.S.C. 8412(a); Public Law
			 111–73; 123 Stat. 2068) is amended by striking $1,500,000,000 and inserting $1,497,000,000.
			304.TerminationThis Act shall cease to be in effect beginning 30 days after the date on which the President
			 certifies to Congress that Hezbollah—
				(1)is no longer designated as a foreign terrorist organization pursuant to section 219 of the
			 Immigration and Nationality Act (8 U.S.C. 1189);
				(2)is no longer listed in the Annex to Executive Order No. 13224 (September 23, 2001; relating to
			 blocking property and prohibiting transactions with persons who commit,
			 threaten to commit, or support terrorism); and
				(3)poses no significant threat to United States national security, interests, or allies.
				
	Passed the House of Representatives July 22, 2014.Karen L. Haas,Clerk
